                              UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF WISCONSIN
____________________________________________________________________________________
Julie Withers and
Dawn Green
               Plaintiffs


                                      Case No:
                                            Americans with Disabilities Act (“ADA”)
                                            42 U.S.C. 12101 et seq.
vs.
Milwaukee Brewers Baseball Club                         and;
Southeast Wisconsin Professional Baseball Park District and;
HKS Inc.                                                and;
NBBJ LLC                                                and;
Eppstein Uhen Architects, Inc.
____________________________________________________________________________________


                                             COMPLAINT

     Plaintiffs, Julie Withers and Dawn Green (“Plaintiffs”), by counsel Law Offices of Paul Strouse

and Law Offices of Thomas R. Napierala, bring this civil action under provisions of the Americans with

Disabilities Act of 1990, 42 U.S.C. Section 12101, et seq., and set out as follows.




                                           INTRODUCTION

    Plaintiffs have brought this lawsuit challenging the compliance of wheelchair accessible seating and

the line of sight not being comparable to that of the general public. Both Plaintiffs are long time fans of

the Milwaukee Brewers and look forward to frequent outings to America’s favorite pastime at Miller

Park on multiple occasions for many seasons. Unfortunately, Plaintiffs are deprived of enjoyment in a

similarly situated way as compared to their fellow Brewers fans, who are ambulatory. In addition to the

inferiority of the viewing experience afforded by these non-comparable wheelchair locations, plaintiffs

complain of physical discomfort engendered by these seats (including neck pain, eye strain and


                                                     1
             Case 2:19-cv-00115-LA Filed 01/21/19 Page 1 of 28 Document 1-8
headaches), but also their collective feelings of isolation, embarrassment, and anger at being effectively

denied access to the more preferential Stadium seating where the overwhelming majority of ambulatory

patrons routinely sit. Essentially wheelchair bound fans are typically relegated to small, comparably

inferior sections of Miller Park that can be described as a “Wheelchair Ghetto.” (See Independent

Living Resources v. Oregon Arena Corp. 982 F.Supp 698, 712 (D. Ore. 1997) wherein the Portland

Trailblazers home arena is analogous to this very case). Similarly in this case wheelchair bound fans

are, in major part, relegated to a “wheelchair ghetto” while attending a Milwaukee Brewers baseball

game.

   While it is not the case that Miller Park has a malicious policy of discriminating against their

disabled fan base, it is the case that Miller Park’s line of sight, seating and internal access are such that

the disabled, particularly those fans who are wheelchair bound or otherwise mobility challenged are

categorically discriminated against by the defendants violating the ADA.


   A. Americans With Disabilities Act Accessibility Guidelines – ADAAG 4.33.3 (“Standard

        4.33.3):


        Title II and/or Title III of the ADA mandates that, in public assembly areas such as Miller Park,

“[w]heelchair areas shall be an integral part of any fixed seating plan . . . and shall provide people with

physical disabilities . . . lines of sight comparable to those for members of the general public.” 28

C.F.R. Pt. 36, App. A § 4.33.3 (1994). The Plaintiffs bring this lawsuit based on the ADA and Standard

4.33.3's comparable-line-of-sight, seating integration and access requirements as applied to Miller

Park’s seating and public access.




                                                     2
              Case 2:19-cv-00115-LA Filed 01/21/19 Page 2 of 28 Document 1-8
       1. Standard 4.33.3 Obstructed View - Lines of Sight:


       Plaintiffs argue that consistent with both the regulatory language and purposes underlying the

ADA and its implementing regulations a reasonable interpretation of Standard 4.33.3's comparable-line-

of-sight requirement requires Stadium operators to provide patrons who use wheelchairs with a view of

events-- including such factors as obstructions, viewing angles, and distance from the field -- that is

similar or equal to the views offered to most other patrons in the theater. Under well-established legal

principles and ADA regulations and standard(s) 4.33.3, Plaintiffs are entitled to substantial deference.

In the context of Stadium design, the phrase “lines of sight” is a well-established term of art that

encompasses factors affecting the nature and quality of the viewing experience, including visual

obstructions, viewing angles, and distances from the screen. Furthermore, it must be assumed that both

Major League Baseball (MLB) generally, and Miller Park in particular, have long agreed that views of

the playing field can be qualitatively compared and that the regulation, the phrase “lines of sight”

encompasses several factors including viewing angles. The Brewers are forbidden under the ADA to

simply make a few areas available to the disabled and thereby create areas within Miler Park that are a

“Wheelchair Ghetto.” (See Independent Living Resources v. Oregon Arena Corp. 982 F.Supp 698, 712

(D. Ore. 1997).




       2. Standard 4.33.3's Seating Integration Requirement:


       Plaintiffs argue that this provision requires Stadium operators to provide seating for physically

disabled patrons that is among the seats where a majority of the other patrons routinely sit during events.

In Miller Park, the overwhelming majority of patrons can, and do, sit in all of the stadium sections. At

Miller Park wheelchair locations are placed only in very limited stadium sections; additionally


                                                    3
             Case 2:19-cv-00115-LA Filed 01/21/19 Page 3 of 28 Document 1-8
wheelchair bound patrons are effectively barred from entry to the Aurora Healthcare Bullpen, the result

is segregation and isolation of persons who use wheelchairs and their companions who choose to sit with

them. The isolated nature of Miller Park’s disabled seating has created what the ADA has sought to

remedy, the creation of a “wheelchair ghetto”. Given that Title III of the ADA and its implementing

regulations were enacted to combat this very form of segregation and inequality, the Plaintiffs

argument(s) are that the regulation’s integration requirement fully comports with both the regulatory

language and the ADA’s anti-discrimination mandate and the plain reading of Standard 4.33.3's

integration requirement should, therefore, be afforded substantial deference.



                          LEGAL AND REGULATORY BACKGROUND

       Congress enacted the ADA in 1990 to remedy pervasive and continuous discrimination against

persons with disabilities. See 42 U.S.C. § 12101(a)-(b); see generally PGA Tour, Inc. v. Martin, 532

U.S. 661, 674-77, 121 S. Ct. 1879, 1889-90 (2001). One of the ADA’s primary purposes is, therefore,

“to provide a clear and comprehensive mandate for the elimination of discrimination against individuals

with disabilities[.]” 42 U.S.C. § 12101(b)(1).

       During the congressional hearings preceding the passage of the ADA, reports, surveys and

testimony offered from numerous witnesses made plain that “an overwhelming majority of individuals

with disabilities lead isolated lives and do not frequent places of public accommodation.” S. Rep. No.

116, 101st Cong., 1st Sess. 10-11 (1989). For example, testimony by the National Council on Disability

summarized a then-recent national poll:

       The survey results dealing with social life and leisure experiences paint a sobering picture
       of an isolated and secluded population of individuals with disabilities. The large majority
       of people with disabilities do not go to movies, do not go to the theater, do not go to see
       musical performances, and do not go to sports events. A substantial minority of persons
       with disabilities never go to a restaurant, never go to a grocery store, and never go to a
       church or synagogue * * * The extent of non-participation of individuals with disabilities
       in social and recreational activities is alarming.


                                                    4
             Case 2:19-cv-00115-LA Filed 01/21/19 Page 4 of 28 Document 1-8
Id. (Emphasis added.)


         To address these problems, Title(s) II and III of the ADA expressly prohibits disability-based

discrimination by public accommodations and commercial facilities. See 42 U.S.C. §§ 12181-12189.

Of particular relevance to this action, Title II and III mandate that so-called "newly constructed" public

accommodations (i.e. - covered facilities designed or constructed for first occupancy after January 26,

1993) be "readily accessible to and usable by" persons with disabilities.                                See 42 U.S.C. §

12183(a)(1)(“Section 303"); see also id. at § 12182(a) (“Section 302") (forbidding disability-based

discrimination "in the full and equal enjoyment of the goods, services, facilities, privileges, advantages,

or accommodations of any place of public accommodation"). 1 Stadiums are expressly encompassed

within the ADA’s non-discrimination mandate.

         In 1991, pursuant to Congress’ delegated regulatory authority, the Department of Justice, who

issued final regulations - after notice-and-comment rulemaking - to govern new construction of, and

alterations to, Title III-covered facilities. See 28 C.F.R. §§ 36.101 - 36.608 & App. A; see also 56 Fed.

Reg. 35,546 (July 26, 1991). Of particular relevance to the instant case are the regulatory provisions

governing newly constructed or altered public accommodations.                         Section 36.308, which bears the

heading “Seating in Assembly Areas,” was promulgated in recognition of the fact that “[i]ndividuals

who use wheelchairs historically have been relegated to inferior seating” and forced to sit “separate from

accompanying family and friends.” 56 Fed. Reg. 35544, 35571 (July 26, 1991); see also 28 C.F.R. §

26.203 (public accommodations shall afford goods, services, and accommodations “in the most

integrated setting”). To this end, § 36.308 mandates that newly constructed or altered assembly areas



1
  The ADA also requires all Title III-covered facilities altered after January 26, 1992 to be “readily accessible to and usable
by” individuals with disabilities “to the maximum extent feasible.” 42 U.S.C. § 12183(a)(2). Miller Park was constructed
and/or altered after January 1993.



                                                               5
                Case 2:19-cv-00115-LA Filed 01/21/19 Page 5 of 28 Document 1-8
“shall be” fully compliant with the standards set forth in the Department of Justice’s Standards for

Accessible Design, codified as Appendix A to Part 36 of the Code of Federal Regulations.

        While the Department’s Standards set forth comprehensive accessibility requirements for various

types and aspects of public accommodations and commercial facilities, the provision that forms the crux

of this motion is ADA Accessibility Guidelines 4.33.3 (“Standard 4.33.3”) -- the regulation governing

the placement and location of wheelchair and companion seats in public assembly areas such as

Stadiums.

Standard 4.33.3 provides, in pertinent part, that:

        [w]heelchair areas shall be an integral part of any fixed seating plan and shall be
        provided so as to provide people with physical disabilities a choice of admission prices
        and lines of sight comparable to those for members of the general public. They shall
        adjoin an accessible route that also serves as a means of egress in case of emergency. At
        least one companion fixed seat shall be provided next to each wheelchair seating area.
        When the seating capacity exceeds 300, wheelchair spaces shall be provided in more than
        one location.
        28 C.F.R. Pt. 36, App. A § 4.33.3 (1994) (emphasis added)[hereinafter "Standard 4.33.3"].

Standard 4.33.3's comparability and integration mandates serve as the basis for Plaintiffs case.

The Americans with Disabilities Act fundamentally requires that no individual shall be discriminated

against on the basis of disability.

        The Plaintiffs' allege that Miller Park discriminated against them on the basis of disability by

denying mobility impaired patrons the full enjoyment of the facilities and accommodations of the

stadium, as prohibited by Title III of the Americans with Disabilities Act (“ADA”), 42 U.S.C. Sections

12181-12189. Americans with Disabilities Act, Accommodations Americans with Disabilities Act

Accessibility Guidelines Section 4.33.3, 28 C.F.R. pt. 36, app. A, appears plainly to require that

wheelchair patrons have something more than merely unobstructed views in seating adjacent to other

patrons, that they have integrated seating which is at least qualitatively comparable to their ambulatory

fans and access to the ballpark where ambulatory fans go.



                                                     6
              Case 2:19-cv-00115-LA Filed 01/21/19 Page 6 of 28 Document 1-8
       Private entities, such as the Milwaukee Brewers, that engage in public accommodations, such as

Miller Park are governed by Title III of the ADA and the co owner of Miller Park Southeast Wisconsin

Professional Baseball District is governed under Title II, which applies to public entities. The remedies

for violations of Title II of the ADA and Section 504 are coextensive with the remedies available in a

private cause of action brought under Title VI of the Civil Rights Act of 1964., 42 U.S.C. § 2000d et

seq. Barnes v. Gorman, 536 U.S. 181, 185, 122 S. Ct. 2097, 2100, 153 L.Ed. 2d 230 (2002). Declaratory

and injunctive relief are proper remedies and have been granted in many such cases. See, e.g.,

Radaszewski ex rel. Radaszewski v. Maram, 383 F.3d 599, 606 (7th Cir. 2004); Flynn v. Doyle, 672 F.

Supp. 2d 858, 880 (E.D. Wis. 2009).

       Title II of the ADA provides that "no qualified individual with a disability shall, by reason of

such disability, be excluded from participation in or be denied the benefits of the services, programs, or

activities of a public entity . . ." 42 U.S.C. § 12132. The implementing regulations include an

"integration mandate," which requires public entities to "administer services, programs, and activities in

the most integrated setting appropriate to the needs of qualified individuals with disabilities." 28 C.F.R.

§ 35.130(d). "Under this mandate, states are required to provide care in integrated environments for as

many disabled persons as is reasonably feasible, so long as such an environment is appropriate to their

mental-health needs." Arc of Wash. State, Inc. v. Braddock, 427 F.3d 615, 618 (9th Cir.

2005). Accordingly, a public entity must make "reasonable modifications in policies, practices, or

procedures when the modifications are necessary to avoid discrimination on the basis of disability,

unless the public entity can demonstrate that making the modifications would fundamentally alter the

nature of the service, program, or activity." 28 C.F.R. § 35.130(b)(7). Karvelas v. Milwaukee County,

2012 U.S. Dist. LEXIS 126539, 2012 WL 3881162. In practice the only substantive defense that can be




                                                    7
             Case 2:19-cv-00115-LA Filed 01/21/19 Page 7 of 28 Document 1-8
brought is that of structural impracticability. None of the issues complained about by Plaintiffs would

render remedies unsound due to the defense of structural impracticability.

       The remedies under the ADA for a violation of 42 U.S.C. § 12132 are contained in 42 U.S. C. §

12133, and include “[t]he remedies, procedures, and rights set forth in section 794a of title 29,” which in

turn incorporates the remedies, procedures, and rights set forth in a variety of other provisions of the

U.S. Code including Section 717 of the Civil Rights Act of 1964 (42 U.S.C. § 2000e-16) and Title VI of

the Civil Rights Act of 1964. Under Section 504, the remedies for a violation are the remedies and rights

set forth in title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.) Finally, in a successful

private case Federal Law does award attorney’s fees under 42 U.S.C. § 2000a-3(b). Plaintiffs seek relief

under the ADA and the 2010 ADA Standards for Accessible Design (“2010 Standards”) and set out as

follows.

                                               PARTIES

   1. Plaintiff, Julie Withers is an adult living with restricted mobility in the State of Wisconsin. The

       Plaintiff is a long time Brewer's fan that frequents Miller Park every season and uses her

       wheelchair for mobility and frequently visits Miller Park.

   2. Plaintiff, Dawn Green is an adult living with restricted mobility in the State of Wisconsin. The

       Plaintiff is a long time Brewer's fan that frequents Miller Park every season and uses her

       wheelchair for mobility and frequently visits Miller Park.

   3. The Defendant Milwaukee Brewers Baseball Club (“Brewers”) operates under a 30-year lease

       for Miller Park Stadium. The Defendant has exclusive options to extend the lease for 10-years

       beyond that.

   4. The Brewers and their contractors have permitted barriers at the baseball park that have the

       effect of excluding patrons who are disabled, particularly the mobility impaired, from many




                                                    8
             Case 2:19-cv-00115-LA Filed 01/21/19 Page 8 of 28 Document 1-8
   areas of the park, including the best seats in the house. These impediments also interfere with the

   enjoyment of the baseball games, throughout the park, for patrons with disabilities who are

   confined to wheelchairs. The Brewers are forbidden under the ADA to simply make a few areas

   available to the disabled and thereby create areas within Miler Park that are a “Wheelchair

   Ghetto.” (See Independent Living Resources v. Oregon Arena Corp. 982 F.Supp 698, 712 (D.

   Ore. 1997).

5. The Defendant, Milwaukee Brewers Baseball Club, Inc. is a Major League Baseball Team

   located at Miller Park One Brewers, Way Milwaukee, WI 53214 and with a registered agent for

   service of process known as Rick Schlesinger at the same address.

6. The Defendant, Southeast Wisconsin Professional Baseball Park District (“Park District”) is a

   domestic Municipal entity with its principal office being located at Miller Park District, One

   Brewers Way, Milwaukee, Wisconsin 53214.

7. The Defendant, NBBJ LLC is a foreign Limited Liability Company with a principal Office

   located at 250 South High Street, Suite 300, Columbus, OH, 43215 and with a registered agent

   known as and at National Registered Agents Inc. 8020 Excelsior Dr., Suite 200, Madison, WI

   53717.

8. The Defendant, Eppstein Uhen Architects, Inc. is a domestic business entity with a principal

   office located at 333 East Chicago Street Milwaukee WI 53202-5881 with a registered agent

   known as Gregory J. Uhen at that same address.

9. The Defendant, HKS, Inc. d/b/a HKS Architects Inc. is a domestic foreign business entity with a

   principal office located at 350 N. Saint Paul Street Suite 100 Dallas TX 75201 with a director/

   registered agent known as Billy Hinton at the same address.




                                                9
         Case 2:19-cv-00115-LA Filed 01/21/19 Page 9 of 28 Document 1-8
10. The Architects, who designed the Miller Park’s structure, are defendants HKS Inc., NBBJ LLC

   and Eppstein Uhen Architects.

11. Miller Park is a Major League Baseball Park located just southwest of the intersection of

   interstate 94 and Miller Park Way. It is home of the Milwaukee Brewers and was opened in 2001

   as a replacement for Milwaukee County Stadium. The facility was built with $310 million of

   public funds. The stadium seats a capacity of 41,900 persons. The stadium is jointly owned by

   Southeast Wisconsin Professional Baseball Park District and the Milwaukee Brewers.

12. That the Brewers and the Park District added LED scoreboards in 2006 as well as the addition of

   a field level seating area in the corner of right field, currently known the Aurora Healthcare

   Bullpen.



                                         JURISDICTION

13. The United States District Court for the Eastern District of Wisconsin has jurisdiction of this

   action under the provisions of the Americans with Disabilities Act, Title II and III Section

   12188(a)(1). The Complaint states a claim upon which relief may be granted against the

   Defendant.

14. Pursuant to 28 U.S.C. Sections 1331 and 1343, this Court has been given original jurisdiction.

15. The Defendants have discriminated against the individual Plaintiff, Julie Withers and Dawn

   Green who frequent Miller Park, in violation of Titles II and III, and the Plaintiff seeks relief

   under the ADA and set out where the Defendants have violated Standard 4.33.3.




                                               10
        Case 2:19-cv-00115-LA Filed 01/21/19 Page 10 of 28 Document 1-8
                                                 VENUE

16. Venue is proper in the Eastern District of Wisconsin pursuant to 28 U.S.C. Section 1391(b)(1)

   because the Defendants conduct regular and systematic business activity within Milwaukee

   County in The State of Wisconsin.



                                    STATEMENT OF FACTS

17. That Plaintiffs readopt and re allege paragraphs 1-14 as though fully set out herein.

18. The Defendants, designed and now operate Miller Park for the purposes of viewing live Brewers'

   home games and for other events such as post game concerts.

19. The Plaintiffs are lifelong Brewers fans and have attended Brewer’s games in many different

   sections of the Miller Park Stadium's accessible seating areas.

20. The Plaintiffs, Julie Withers and Dawn Green, both of whom have mobility disabilities which

   limit them in the major life activity of walking and require them to use wheelchairs were denied

   the full enjoyment of Miller Park during Brewers’ home games.

21. That Plaintiffs have encountered multiple violations of the ADA with respect to obstruction of

   view, inability to access seats comparable to ambulatory fans and issues regarding access, while

   attending Brewers’ baseball games. The Brewers are forbidden under the ADA to simply make a

   few areas available to the disabled and thereby create areas within Miler Park that are a

   “Wheelchair Ghetto.” (See Independent Living Resources v. Oregon Arena Corp. 982 F.Supp

   698, 712 (D. Ore. 1997).

22. That Plaintiffs have contacted Defendant Brewers on multiple occasions in the last several years

   in an attempt to remedy the outstanding violations they have encountered at Miller Park,

   however the violations persist




                                                11
         Case 2:19-cv-00115-LA Filed 01/21/19 Page 11 of 28 Document 1-8
                                          Obstructed Views

23. That Plaintiffs face another season of Brewers Baseball without defendants performing the

   remedial steps necessary to insure that wheelchair bound fans have lines of sight and a

   corresponding choice of admission prices comparable to those of other members of the general

   public, as well as comparable seating to that of ambulatory fans and have access to Miller Park

   free of hindrances. (in violation of 2010 Standards 221.2.1, 221.2.3, 802.2.1.1 and 802.1.1.2).

   The Brewers are forbidden under the ADA to simply make a few areas available to the disabled

   and thereby create areas within Miler Park that are a “Wheelchair Ghetto.” (See Independent

   Living Resources v. Oregon Arena Corp. 982 F.Supp 698, 712 (D. Ore. 1997). That due to

   inferior seating choices available to them at Miller Park, Plaintiffs have experienced, and will

   continue to experience, a diminished qualitative experience in value when compared to

   ambulatory fans situated in the same or similar situations due to obstructed views.

24. In the majority of the accessible ADA seating at Miller Park the sightlines are not equivalent to

   other general public seats (in violation of 2010 Standards 221.2.1, 221.2.3, 802.2.1.1 and

   802.1.1.2).

25. The majority of the disability accessible seating areas at Miller Park are in the back row of

   designated sections and most offer wheelchair bound fans only obstructed views (in violation of

   2010 Standards 221.2.1, 221.2.3, 802.2.1.1 and 802.1.1.2).

26. Most of the Defendants’ disability accessible seating has obstructed sightlines that are not

   comparable to those enjoyed by the general public (in violation of 2010 Standards 221.2.1,

   221.2.3, 802.2.1.1 and 802.1.1.2).

27. The majority of the Defendants’ accessible seating at Miller Park only offers obstructed

   sightlines which defeats the Plaintiffs purpose of going to a live game in the first place.




                                                12
        Case 2:19-cv-00115-LA Filed 01/21/19 Page 12 of 28 Document 1-8
28. The Accessibility Guidelines under (ADAAG) Standard 4.33.3, require that there be greater

   points of commonality between lines of sight, and the Defendants do not comply with these

   regulations (in violation of 2010 Standards 221.2.1, 221.2.3, 802.2.1.1 and 802.1.1.2).

29. Plaintiffs have purchased Brewer’s tickets over the years at the lower level anticipating she

   would have a better experience than she had in the Terrace Level, but her views were still

   obstructed.

30. The Defendants’ disability accessible seats are typically located in the back of most rows, and

   deprive most disabled patrons full enjoyment of the sun on nice days (in violation of 2010

   Standards 221.2.1, 221.2.3, 802.2.1.1 and 802.1.1.2).

31. The sightlines at Miller Park are obstructed at almost every accessible seating area at field level,

   an area that is more expensive (in violation of 2010 Standards 221.2.1, 221.2.3, 802.2.1.1 and

   802.1.1.2).

32. The unequal access of disabled fans and the Defendants compartmentalization of their seating

   and access areas have been referred to by other Courts as a “wheelchair ghetto”.

33. Miller Park's Loge Level has almost completely obstructed views in all sections for disabled fans

   (in violation of 2010 Standards 221.2.1, 221.2.3, 802.2.1.1 and 802.1.1.2).

34. On other recent visits the Plaintiffs view of the scoreboard and fly balls were obstructed due to

   low ceilings and hanging equipment (in violation of 2010 Standards 221.2.1, 221.2.3, 802.2.1.1

   and 802.1.1.2).

35. The Plaintiffs attendance at Brewers games were made unpleasant because they couldn’t see the

   entire game and scoreboard and allege that seeing the game is the most fundamental reason

   anyone goes to the game. The Plaintiff’s enjoyment of live games has decreased. In an online

   review similarly situated disabled patrons gave one star due to sightline obstructions.




                                                13
         Case 2:19-cv-00115-LA Filed 01/21/19 Page 13 of 28 Document 1-8
36. One patron wrote, “Don’t waste your hard-earned money on these lousy seats. You can’t see the

   scoreboard, center field, or right field. These should be sold as obstructed view seats at lesser

   price, but they’re not. If these are the only ADA seats available stay home.” See

   https://aviewfrommyseat.com. The particular patron sat in section 442, 4ADA, 16. However,

   online reviews of ADA seating revealed obstructed sightlines in sections 126,29,1, 415,7,18,

   342,1,10, 423,14,3, and 104, (in violation of 2010 Standards 221.2.1, 221.2.3, 802.2.1.1 and

   802.1.1.2).

37. Typically, Miller Park only offers unobstructed views in Terrance Level in which the tickets are

   sold out most of the time. This seating configuration discriminates against disabled people, in

   violation of 42 U.S.C. Section 12182 resulting in discriminatory effects of architectural barriers

   relegation to lesser services(in violation of 2010 Standards 221.2.1, 221.2.3, 802.2.1.1 and

   802.1.1.2). The Brewers are forbidden under the ADA to simply make a few areas available to

   the disabled and thereby create areas within Miler Park that are a “Wheelchair Ghetto.” (See

   Independent Living Resources v. Oregon Arena Corp. 982 F.Supp 698, 712 (D. Ore. 1997).

38. Field level has only a small section of accessible seats that has unobstructed views (in violation

   of 2010 Standards 221.2.1, 221.2.3, 802.2.1.1 and 802.1.1.2).

39. Even in areas that are wheelchair accessible and present no obstruction of view to the wheelchair

   bound fan, these areas, where they exist, many are too few in number and even many of those

   seats have diminished viewing angles of the game available to the general public. (in violation of

   2010 Standards 221.2.1, 221.2.3, 802.2.1.1 and 802.1.1.2).




                                               14
        Case 2:19-cv-00115-LA Filed 01/21/19 Page 14 of 28 Document 1-8
                                              Integration and Seating

40. The ADA requires many government and private organizations such as Miller Park to provide

   tickets for accessible seating to individuals with disabilities at events where tickets are for

   assigned seats. Any government or private entity that sells tickets for a single event or a series of

   events must modify its policies, practices, or procedures to ensure that individuals with

   disabilities have an equal opportunity to purchase tickets for accessible seating:

       a. During the same hours as other patrons;

       b. During the same stages of ticket sales, including but not limited to, pre-sales; promotions,

           lotteries, waitlists, and general sales;

       c. Through the same methods of distribution;

       d. In the same types and numbers of ticketing sales outlets, including telephone service, in-

           person ticket sales at the facility, or third-party ticketing services; and;

       e. Under the same terms and conditions as other tickets sold for the same event or series.

           In violation of Standard 4.33.3

41. Unfortunately, Defendants have grouped together wheelchair access areas in ways that have been

   described by other Courts as creating a, “wheelchair ghetto”. “an arena owner may not create a

   wheelchair ghetto that consigns wheelchair users to the least desirable seats in the house”

   Independent Living Resources v. Oregon Arena Corp. 982 F.Supp 698, 712 (D. Ore. 1997).

42. The ADA requires that wheelchair spaces be dispersed horizontally around the field of play 2010

   Standards 221.2.1, 221.2.3, 802.2.1.1 and 802.1.1.2).

43. The ADA requires that wheelchair spaces be dispersed vertically throughout the field 2010

   Standards 221.2.1, 221.2.3, 802.2.1.1 and 802.1.1.2).




                                                  15
        Case 2:19-cv-00115-LA Filed 01/21/19 Page 15 of 28 Document 1-8
44. The Defendants have a duty to comply with the 2010 Standards for Accessible Design for sport

   facilities.

45. The ADA Standards for facilities such as Miller Park, expressly state the minimum number of

   wheelchair spaces required for luxury boxes, club boxes, and suites must be calculated

   individually for each box or suite (2010 Standards 221.2.1, 221.2.3, 802.2.1.1 and 802.1.1.2).

46. The minimum number of wheelchair spaces required is based on the total number of seats

   provided in all such boxes, and at least 20% of the boxes must contain wheelchair spaces.

47. It has been Plaintiffs experience(s) that when tickets are sold for the accessible seats the seller

   does not inquire if the tickets are being purchased for persons with mobility disabilities.

48. The Defendants have not provided wheelchair patrons with the total number of wheelchair seats

   in luxury boxes, club boxes, and/or suites required by the ADA.

49. The Miller Park luxury box, club box, or suite areas are among the ballpark's most exclusive

   seating sections and feature incredible views, first class amenities and complimentary food and

   beverage, yet wheelchair bound fans cannot typically enjoy these experiences the same way

   ambulatory fans do, due to substantively incomparable seating and access issues. The Brewers

   are forbidden under the ADA to simply make a few areas available to the disabled and thereby

   create areas within Miler Park that are a “Wheelchair Ghetto.”            (See Independent Living

   Resources v. Oregon Arena Corp. 982 F.Supp 698, 712 (D. Ore. 1997).

50. That the practice of Miller Park’s box office is to not ask potential customers whether they are

   mobility disabled (to qualify for a purchase the seating) and as a result, wheelchair bound fans

   are effectively barred from purchasing these tickets on high attendance dates.




                                                16
         Case 2:19-cv-00115-LA Filed 01/21/19 Page 16 of 28 Document 1-8
51. Furthermore, Plaintiffs allege that Miller Park has few if any side arm rests which can be lifted or

   removed to allow a disabled fan to transfer them self from a wheelchair onto the seat (in

   violation of 2010 Standards 221.2.1, 221.2.3, 802.2.1.1 and 802.1.1.2).

52. That additionally, the Defendants have failed to provide people with physical disabilities with

   seating with a line of sight comparable to those for members of the general public in the

   following sections:

       a. 104

       b. 105

       c. 118

       d. 128

       e. 129

       f. 206

       g. 213

       h. 222

       i. 223

       j. 230

       k. 232

       l. 238

       m. 253

       n. 254

       o. 255

       p. 256

       q. The Aurora Healthcare Bullpen




                                                17
         Case 2:19-cv-00115-LA Filed 01/21/19 Page 17 of 28 Document 1-8
             (in violation of 2010 Standards 221.2.1, 221.2.3, 802.2.1.1 and 802.1.1.2).

    53. That additionally, at sections 216-221 a disabled patrons’ view is blocked when people stand up

         (in violation of 2010 Standards 221.2.1, 221.2.3, 802.2.1.1 and 802.1.1.2).



                                                     Access Issues- Seating

    54. The ADA requires a single wheelchair space must be 36” wide, while two wheelchair spaces

         adjacent to one another need be 33” wide each (in violation of 2010 Standards 221.2.1, 221.2.3,

         802.2.1.2 and 802.1.1.3).

    55. The ADA seating requires a 36” minimum width for wheelchair spaces and many are not at

         Miller Park (in violation of 2010 Standards 221.2.1, 221.2.3, 802.2.1.2 and 802.1.1.3).

    56. The ADA requires that wheelchair spaces must be on an accessible route but may not overlap

         another wheelchair space or circulation path (in violation of 2010 Standards 206.2.4, 403.5.1).

    57. At Miller Park wheelchair patrons with disabilities must travel through other accessible seats to

         access their assigned location (in violation of 2010 Standards 802.1.2, 802.1.3 and 802.1.4).

    58. When the Plaintiff measured random wheelchair spaces, many of them were smaller than the

         required minimum.2 (in violation of 2010 Standards 802.1.2).

    59. The Defendants’ measurements include seating in front of the wheelchair spaces to determine

         width, which is inconsistent with ADA Standards (in violation of 2010 Standards 802.1.2).

    60. The depth of the Defendants’ ADA seating areas are not 60” and access in these areas should not

         be through other wheelchair seats (in violation of 2010 Standards 802.1.3).




2
  One disabled consumer spoke out about his first visit to Miller Park. He was seated in 442 which he said, “were not bad
seats.” However, the bar was really close to his seat and his leg were crowded. Also, he had seats 1,2, and 3 and the only way
into seat 1 and 2 was through seat 3, which was handicap seating space. See www.alltheballparks.com/2009/06/accessibility-
review-miller-park.html


                                                             18
               Case 2:19-cv-00115-LA Filed 01/21/19 Page 18 of 28 Document 1-8
61. The Defendant cannot demonstrate that it is “structurally impracticable” to bring this issue in

   compliance with the 2010 ADA Accessible Design Standards.

62. Regarding disabled parking spaces, even if Miller Park has the requisite amount of disabled

   parking places, typically these spaces and the parking lots where they are located tend to fill up

   very quickly and as a result a wheelchair bound fan is often left with the choice of parking at a

   distant lot, from which no shuttle service is available.

63. That in some places the disabled parking places are on an incline, making these spaces too steep

   to be of practical value to wheelchair bound fans (in violation of 2010 Standards 502.4 and

   502.6).



                              No Access to Aurora health Care Bullpen

64. The Aurora Health Care Bullpen at Miller Park is a unique area located at field level in right

   field that does not have ADA standard seating or access at field level (in violation of Standard

   4.33.3).

65. There is no field level disabled access to the Aurora Healthcare Bullpen at Miller Park which

   gives non-disabled patrons a player’s view of the action of the game, but deprives a wheelchair

   bound fan from the same enjoyment.

66. The Aurora Health Care Bullpen at Miller Park is a unique area located at field level in right

   field that does not have ADA standard seating (in violation of Standard 4.33.3 and in violation of

   2010 Standards 302.1, 403.5.1, 403.5.3, 403.3, 405.5, 405.7.2, 405.7.3, 405.8, 505.4, 505.3,

   505.6, 505.7.1, 405.9.1, 405.9.2, 216.6, 404.2.4).

67. The Aurora Health Care Bullpen at Miller Park gives non-disabled patrons a player’s view of the

   action of the game.




                                                19
        Case 2:19-cv-00115-LA Filed 01/21/19 Page 19 of 28 Document 1-8
68. The Aurora Health Care Bullpen seats groups of 25-75 for most game dates.

69. That additionally, within the stadium itself there is a multi story ramp which fans may use to go

   from level to level and upon information and belief the ramp is intended to be used in cases of

   emergency (in violation of 2010 Standards 405.4, 406.1, 405.3 and 405.2).

                               Access Issues- Emergency Exit Ramp(s)

70. That the ramp is too steep in incline for wheelchair bound fans to navigate (in violation of 2010

   Standards 405.4, 406.1, 405.3 and 405.2).

71. That aside from being difficult to navigate due to its incline, the ramp itself would be of little

   value to a wheelchair bound fan in the case of an emergency (in violation of 2010 Standards

   405.4, 406.1, 405.3 and 405.2).

                               Access Issues-Elevator for the Disabled

72. That additionally, while Miller Park does offer a disabled elevator for wheelchair bound or

   mobility challenged fans it is an awkward and difficult contraption to operate. Typically the

   disabled elevator, in practice, requires two (2) people to operate, the door is difficult to open and

   close, the disabled fan must continuously press the button which operates it, typically there is no

   attendant to monitor or assist the disabled fan with ingress and egress and typically the disabled

   fan must first call for an usher for assistance (in violation of 2010 Standards 407.3.3 and 410.1).

73. That Miller Park is required by the ADA to provide a readily accessible electrical outlet in every

   section; however, some or most sections do not have a readily accessible electrical outlet.

74. That similar to electrical outlets, Miller Park does not offer a sufficient amount of disabled

   access cell phone charging stations throughout the facility.




                                                20
        Case 2:19-cv-00115-LA Filed 01/21/19 Page 20 of 28 Document 1-8
                                    Access Issues- Complimentary Shuttle

75. That additionally, Miller Park offers a complimentary shuttle service for fans who park at distant

   parking lots located at Miller Park and elsewhere on the grounds.

76. The shuttle service is typically for ambulatory patrons, or in the alternative, does not offer a

   comparable shuttle service for wheelchair bound fans.

77. The net effect and/or potential effect is that in situations where ambulatory fans are given a ride

   to and from parking, the wheelchair bound fan is left behind.

78. The reason for this is due to the shuttle service equipment, essentially large golf carts that have

   no capacity to fit a wheelchair bound fan.

                                   Construction and Modification

79. Miller Park was built after 1993, and, therefore, must be in full compliance with the ADA

   Standards.

80. The Defendants’ have made several alterations and/or modifications since opening in 2001.

81. In 2014, the Defendants’ made alterations and/or modifications to the Toyota Tundra Territory to

   enhance the features.

82. Notwithstanding the Defendants’ duty to comply with the ADA 2010 Accessible Design

   Standards, the Defendants rebuilt and altered the Toyota Tundra Territory's seating at Miller

   Park in violation of the ADA.

83. In 2017, the Defendants spent nearly $20 million on renovations on concession stands and bars.

84. The Plaintiffs believe that compliance is readily achievable by the Defendant because of its

   numerous improvements in the past.

85. The defendants improved the floor insulation for the stadium administrative office at a cost of

   $39,900.




                                                21
         Case 2:19-cv-00115-LA Filed 01/21/19 Page 21 of 28 Document 1-8
86. The defendants improved the new carpet at Clubhouse Level at a cost of $268,600.

87. The defendants improved LED ribbon board encircling seating bowl cost $3.1 million.

88. The defendants improved the High Definition scoreboard at a cost of $5.9 million.

89. The defendants installed new flooring in the dugout(s) at a cost of $84,700.

90. The defendants improved the retractable windows on Terrace Level at a cost of $234,200.

91. The defendants improved the Matrix board on the billboard on Hwy 94 at a cost of $484,800.

92. The defendants improved their ticket scanning at a cost of $121,000.

93. The defendants moved drains, throughout Miller Park, to alleviate bad odor at a cost of $41,160.

94. The defendants improved the sound system at a cost of $370,222.

95. The defendants improved plank insulation at a cost of $39,900.

96. The defendants Salvaged the matrix board from old Stadium at a cost of $484,800.

97. The defendants improved anti-slip traffic epoxy at a cost of $77,300.

98. The defendants made improvements to the Press box kitchen at a cost of $13,205.

99. The defendants replaced carpet in 19 Founder’s Suites at a cost of $36,800.

100.       In 2014, the Defendants made alterations to the Toyota Tundra Territory to enhance its

   features.

101.       As part of these alterations, the Defendants’ ADA seating locations were no longer

   reserved for wheelchair or mobility impaired patrons.

102.       With regard to new construction and alterations at Miller Park after 2010, the Defendants

   have a duty to comply with the 2010 ADA Standards for Accessible Design

103.       The Defendants have not removed these barriers from Miller Park and it is readily

   achievable for the Defendants to do so.




                                                22
         Case 2:19-cv-00115-LA Filed 01/21/19 Page 22 of 28 Document 1-8
   104.         As demonstrated by the many alterations, the Defendant have the financial ability to

         better accommodate disabled patrons.



                                       Continued Discrimination

         The Plaintiffs, will continue to suffer such discrimination, unless and until, the Defendants are

compelled to comply with ADA standards. The Brewers are forbidden under the ADA to simply make a

few areas available to the disabled and thereby create areas within Miler Park that are a “Wheelchair

Ghetto.” (See Independent Living Resources v. Oregon Arena Corp. 982 F.Supp 698, 712 (D. Ore.

1997).

   105.         The Defendants have breached their duty, under the ADA, to furnish to the public

         without discrimination of its facilities, services, and accommodations.

   106.         The Defendants have discriminated against wheelchair-using patrons in violation of

         ADA, the Plaintiffs and its members alleges that Miller Park does not comply with Americans

         with Disabilities Act Accessibility Guidelines Section 4.33.3, 28 C.F.R. pt. 36, app. A, 4.33.3,

         because wheelchair users' unobstructed views of the baseball games are not comparable to that of

         other patrons.

   107.         That the Plaintiffs have communicated with Defendant Brewers for multiple years and

         while some nominal improvements were made, outstanding violations of the ADA persist.

   108.         The Plaintiffs' communications with The Brewers have advocated the removal of the

         barriers they face and the remedies The Brewers must achieve for wheelchair bound members to

         get the full enjoyment of the services Miller Park offers its customers.




                                                      23
              Case 2:19-cv-00115-LA Filed 01/21/19 Page 23 of 28 Document 1-8
109.      For instance, the Plaintiffs communications with the Brewers advocated sales of

   accessible seating and gave notice that many wheelchair bound fans have difficulties obtaining

   Terrace reserved seating.

110.      The Defendants were given notice by Plaintiffs previously by way of correspondence and

   thus far Defendants have not complied with ADA standards, notably under 4.33.3 and are

   therefore in breach.

                                               Count 1
                                  ADA Line of Sight Violations

111.      That Plaintiffs readopt and reallege Counts 1 – 113 as though fully set out herein.

112.      The Defendants are required under Standard 4.33.3 to provide wheelchair areas that are

   an integral part of any fixed seating plan and shall be provided so as to provide people with

   physical disabilities a choice of admission prices and lines of sight comparable to those available

   for members of the general public.

113.      The Defendants’ seating plan at Miller Park does not provide disabled patrons with

   choices of seating locations and view angles that are substantially equivalent to, or better than,

   the choices of seating locations and viewing angles available to other patrons in the Aurora

   Health Care Bullpen Areas (in violation of 2010 Standards 221.2.1, 221.2.3, 802.2.1.1 and

   802.1.1.2).

114.      The Defendants have a duty to comply with the Accommodations Americans with

   Disabilities Act Guidelines.

115.      The ADA requires that no individual shall be discriminated against on the basis of

   disability in the full enjoyment of the goods, services, facilities, privileges, advantages, or

   accommodations of any place of public accommodations. 42 U.S.C. Section 12182(a).




                                               24
        Case 2:19-cv-00115-LA Filed 01/21/19 Page 24 of 28 Document 1-8
116.        The Plaintiffs allege that Defendants fail to comply with and are in breach of the ADA as

   set out in Section 4.33.3, 28 C.F.R. Pt. 36, App. A, 4.33.3.



                                                    Count 2
                                          Integration Requirement(s)
                                        Violations of Seating and Access

117.        That Plaintiffs readopt and reallege paragraphs 1-119 as though fully set out herein.

118.        The ADA requires that wheelchair spaces be an integral part of the seating plan at Miller

   Park. The Brewers are forbidden under the ADA to simply make a few areas available to the

   disabled and thereby create areas within Miler Park that are a “Wheelchair Ghetto.” (See

   Independent Living Resources v. Oregon Arena Corp. 982 F.Supp 698, 712 (D. Ore. 1997).

119.        Many of Miller Park wheelchair accessible seats do not meet the minimum required

   width of the 2010 ADA Accessible Design Standards. (in violation of 2010 Standards 802.1.2,

   802.1.3 and 802.1.4).

120.        The Defendants have a duty to comply with the ADA Standards for Accessible Design at

   Miller Park.

121.        The ADA requires that wheelchair spaces be an integral part of the seating plan at Miller

   Park.

122.        The ADA requires that wheelchair spaces be dispersed horizontally around the field of

   play.

123.        The ADA requires that wheelchair spaces be dispersed vertically around the field of play.

124.        Additionally the Defendants’ breached their duty under Standard 4.33.3 in their

   construction or alteration of Miller Park, wheelchair access was not an integral part of the Aurora

   Health Care Bullpen seating plan. (in violation of Standard 4.33.3 and in violation of 2010




                                                25
           Case 2:19-cv-00115-LA Filed 01/21/19 Page 25 of 28 Document 1-8
   Standards 302.1, 403.5.1, 403.5.3, 403.3, 405.5, 405.7.2, 405.7.3, 405.8, 505.4, 505.3, 505.6,

   505.7.1, 405.9.1, 405.9.2, 216.6, 404.2.4221.2.1, 221.2.3, 802.2.1.1 and 802.1.1.2).

125.      The Aurora Health Care Bullpen does not provide disabled patrons with the total number

   of wheelchair seats required by the ADA.

126.      The Defendants do not offer mobility disabled fans access to the Aurora Health Care

   Bullpen Area.

127.      The Defendants have a duty to comply with the Accessible Design Standards.

128.      The Defendant cannot demonstrate that it is “structurally impracticable” to do so.

129.      In the construction, modification and/or alteration of Miller Park, the Defendants

   breached their duty to make wheelchair spaces an integral part of their seating plan as defined

   under Standard 4.33.3.

130.      The ADA requires that no individual shall be discriminated against on the basis of

   disability in the full enjoyment of the goods, services, facilities, privileges, advantages, or

   accommodations of any place of public accommodations. 42 U.S.C. Section 12182(a).

131.      The Plaintiffs allege that Defendants fail to comply with, and are in breach of, the ADA

   as set out in Standard 4.33.3.



                                                Count 3
                                       Integration Requirement
                               Violations of ADA Access Requirements


132.      The Plaintiff restate and reallege the allegations 1 - 134 as though fully set out herein.

133.      The 2010 ADA Standards for Accessible Design were published in the Federal Register

   on September 15, 2010, and became mandatory March 15, 2012.




                                                26
        Case 2:19-cv-00115-LA Filed 01/21/19 Page 26 of 28 Document 1-8
134.         The 2010 ADA Standards for Accessible Design became mandatory and enforceable to

   all new construction, renovations, modifications, alterations, and barrier removal.

135.         With regard to the numerous alterations, renovations, and modifications after March 15,

   2012 at Miller Park, the Defendants have a duty to comply with the 2010 ADA Standards for

   Accessible Design.

136.         The ADA, Accommodations Americans with Disabilities Act Accessibility Guidelines

   Section 4.33.3 provides that in “assembly areas,” wheelchair areas shall be an integral part of any

   fixed seating plan and shall be provided so as to provide people with physical disabilities a

   choice of admission prices and lines of sight comparable to those for members of the general

   public.

137.         The Plaintiffs allege that Defendants fail to comply with ADAAG Section 4.33.3, 28

   C.F.R. Pt. 36, App. A, 4.33.3.

138.         The ADA requires that no individual shall be discriminated against on the basis of

   disability in the full enjoyment of the goods, services, facilities, privileges, advantages, or

   accommodations of any place of public accommodations. 42 U.S.C. Section 12182(a).

139.         The Plaintiffs allege that Defendants fail to comply with, and are in breach of, the ADA

   as set out in Section 4.33.3, 28 C.F.R. Pt. 36, App. A, 4.33.3.



                                           RELIEF SOUGHT

       The remedies for violations of Title II and Title III of the ADA are coextensive with the

remedies available in a private cause of action brought under Title VI of the Civil Rights Act of

1964., 42 U.S.C. § 2000d et seq. Barnes v. Gorman, 536 U.S. 181, 185, 122 S. Ct. 2097, 2100, 153

L.Ed. 2d 230 (2002). Declaratory and injunctive relief are proper remedies and have been granted in




                                                27
          Case 2:19-cv-00115-LA Filed 01/21/19 Page 27 of 28 Document 1-8
   many such cases. See, e.g., Radaszewski ex rel. Radaszewski v. Maram, 383 F.3d 599, 606 (7th Cir.

   2004); Flynn v. Doyle, 672 F. Supp. 2d 858, 880 (E.D. Wis. 2009);

       Because the Defendant’s discriminatory conduct presented and still presents a real and

   immediate threat of current and continuing future violations, declaratory and injunction relief are

   appropriate remedies. Congress has authorized courts to issue “orders to alter facilities to make such

   facilities readily accessible to and usable by individuals with disabilities.”

   FOR THE FOREGOING REASONS, the Plaintiffs seek relief under the Section(s) of the ADA

that requires that no individual shall be discriminated against on the basis of disability in the full

enjoyment of the goods, services, facilities, privileges, advantages, or accommodations of any place of

public accommodations. 42 U.S.C. Section 12182(a).

   Plaintiffs pray that the Court order the Defendants to make Miller Park compliant under the ADA as

set out in Section 4.33.3, 28 C.F.R. Pt. 36, App. A, 4.33.3 and that Plaintiffs may receive equitable relief

in the form a of a Court order requiring the Defendant to remove the discriminatory barriers that exist at

Miller Park, and award reasonable attorney's fees incurred in bringing this action.

                                         Dated this 21st of January 2019

                                              Attorneys for Plaintiffs,

                                              /s/ Atty. Paul A. Strouse
                                           Paul Strouse- Attorney At Law
                                                  SBN: 1017891

                                             /s/ Atty. Thomas Napierala
                                         Thomas Napierala-Attorney at Law
                                                 SBN: 1011811
       Prepared By:

       Strouse Law Offices
       413 North 2nd Street Suite #150
       Milwaukee WI 53203

       Napierala Law Offices, LLC
       413 North 2nd Street Suite #150
       Milwaukee WI 53203

                                                     28
             Case 2:19-cv-00115-LA Filed 01/21/19 Page 28 of 28 Document 1-8
